DETAILED ACTION
Claims 1-20 are pending.
Claims 1, 7 and 13 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,299,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are all included in claims 1-20 of the prior patent.  It is of note that there are no claim limitations directed to the strobe output circuits, and thus claims 8, 15 and 16 are not rejected.
Claims 1-7, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,199,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are all included in claims 1-18 of the prior patent.  It is of note that there are no claim limitations directed to the strobe output circuits, and thus claims 8, 15 and 16 are not rejected.  While there are no claim limitations directed to the capacitors, as discussed in the rejection of claim 10 below official notice is being taken that it is well known to use resistors and/or capacitors as delay elements based on the well-known Elmore Model that approximates delay based on resistance and capacitance (see e.g. Rutenbar, cited by Applicant).  As such it would have been obvious to one of ordinary skill in the art prior to the effective . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“The plurality of output nodes” lack antecedent basis in the claims.
Claims 14-20 incorporate the indefinite claim language.
The plurality of output nodes is being interpreted as the plurality of output circuits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 13-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyano (US 2012/0124409 A1).
Regarding independent claim 1, Miyano teaches,
An apparatus (Fig. 5) comprising:
a first main clock line (RLCLK from N1 to N2) configured to transfer an internal clock signal (as described, see ¶ [0021]), the first main clock line branching (at N2) into a first line portion (toward N4) elongating in a first direction (-X) and a second line portion (toward N5) elongating in a second direction (X) opposite to the first direction (-X);
a first clock buffer circuit (buffer at N4) coupled to the first line portion (from N2 towards N4) of the first main clock line at an input (as shown);
a second main clock line (from N4 to N8) elongating in the first direction (-X) from an output of the first clock buffer circuit (buffer at N4) to transfer the internal clock signal (RLCLK) in the first direction (-X);
a first output circuit (output buffer 64a at DQ0);
a first clock line (line between N8 and 64a at DQ0) coupled between the second main clock line (line from N4 to N8) and the first output circuit (64a at DQ0);
a second clock buffer circuit (buffer at N5) coupled to the second line portion (branch from N2 towards N5) of the first main clock line at an input (as shown);
a third main clock line (from N5 towards buffer on DQ3 path) elongating in the second direction (X) from an output of the second clock buffer circuit (buffer at N5) to transfer the internal clock signal (RLCLK) in the second direction (X);
a second output circuit (64a at DQ3); and

wherein a path length from the branching of the first main clock line (RLCLK from N1 to N2) to the first output circuit (64a at DQ0) is different (see ¶¶ [0056-57], notes that the path lengths can “somewhat different1,” or that they could be made equal, by using a bypass or adjusting the path lengths) than a path length from the branching of the first main clock line (RLCLK from N1 to N2) to the second output circuit (64a at DQ3).
Regarding claim 2, Miyano teaches,
The apparatus of claim 1, further comprising FIFO circuits (Nos. 63) coupled to the first main clock line (RLCLK) and to the first output circuit (64a at DQ0) and the second output circuit (64a at DQ5).
Regarding claim 3, Miyano teaches,
The apparatus of claim 1, further comprising a delay locked loop (DLL) circuit configured to provide the internal clock signal to the first main clock line (DLL generates internal clock, see e.g. Fig. 2).
Regarding claim 4, Miyano teaches,
The apparatus of claim 3, further comprising a buffer circuit coupled between the DLL circuit and the first main clock line (several buffer circuits shown).
Regarding claim 5, Miyano teaches,
The apparatus of claim 1, wherein the first clock line (from N8 to 64a at DQ0) comprises a first delay circuit (buffer) and wherein the second clock line (line extending -Y from line extending X to 64A at DQ3) comprises a second delay circuit (buffer).
Regarding claim 6, Miyano teaches,

Regarding independent claim 13, Miyano teaches,
An apparatus (Fig. 5) comprising:
a clock circuit (DLL, see Fig. 2) configured to provide an internal clock signal (RLCLK);
a plurality of output circuits (Nos. 64A from DQ0 to DQ7) configured to receive the internal clock signal (RLCLK); and
a clock tree (No. 72) configured to receive the internal clock signal (RLCLK) at a node (N1) of the clock tree and distribute the internal clock signal (RLCLK) to the plurality of output circuits (Nos. 64a), the clock tree comprising:
an upper branch (N1 towards -X) extending in a first direction (-X) away from the node (N1);
a plurality of upper clock lines (lines from 64A of DQ0-DQ3) coupling the upper branch (N1 towards -X) to a respective one of the plurality of output circuits (Nos. 64a);
a lower branch (N1 towards X) extending in a second direction (X) away from the node (N1); and
a plurality of lower clock lines (lines from 64A of DQ4-DQ7) coupling the lower branch (N1 towards X) to a respective one of the plurality out output circuits (Nos. 64A), wherein a first path length along the clock tree from the clock circuit (DLL) to a first (any of DQ0-DQ7) of the plurality of output [circuits] (Nos. 64A from DQ0 to DQ7) is different (see ¶¶ [0056-57], notes that the path lengths can 2,” or that they could be made equal, by using a bypass or adjusting the path lengths) than a second path length from the clock circuit along the clock tree to a second (any other of DQ0-DQ7) of the plurality of output [circuits] (Nos. 64A from DQ0 to DQ7).
Regarding claim 14, Miyano teaches,
The apparatus of claim 13, wherein the first direction (-X) is opposite to the second direction (X).
Regarding claim 17, Miyano teaches,
The apparatus of claim 13, wherein each of the plurality of upper and lower clock lines (lines from 64A of DQ0-DQ7) is configured to delay (via e.g. propogation delay and/or buffers) the internal clock signal (RLCLK) by an amount based on the distance of the respective upper or lower clock line from the node (the lines are designed to be equally distant or close enough, from the node and the delays are designed to be equal, see e.g. ¶¶ [0054 & 56]).
Regarding claim 18, Miyano teaches,
The apparatus of claim 17, wherein the upper and the lower branch and the upper and the lower clock lines are generally symmetrical about the node (symmetrical as shown).
Regarding claim 19, Miyano teaches,
The apparatus of claim 18, further comprising a pair of the plurality of output circuits (outer output circuits 46a at DQ0 and DQ7) which are a furthest distance from the node (N1) which is longer than a distance from the node (N1) to any of a remainder of the plurality of output circuits (46a at DQ1-DQ6), and wherein it takes a reference time (substantially identical time, see e.g. ¶¶ [0054 & 56]) for a clock signal to propagate from the node to each of the pair of the plurality of output circuits (46a  at DQ0 and DQ7).
Regarding claim 20, Miyano teaches,
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Eisenstadt et al. (US 8,966,425 B1).
Regarding independent claim 7, Miyano teaches,
An apparatus (Fig. 5) comprising:
a main clock line (RLCLK to N1) configured to transfer an internal clock signal (RLCLK);
a first branch (from N1) of the first main clock line, the first branch elongated in a first direction (-X);
a second branch (from N1) of the main clock line, the second branch elongated in a second direction (X) which is opposite to the first direction (-X);
a first group of output circuits (Nos. 64a DQ0 to DQ3) coupled to the first branch (from N1 extending -X); and
a second group of output circuits (Nos. 64a DQ4 to DQ7) coupled to the second branch (from N1 extending X).
Miyano fails to teach that there is a different path length from the main clock line to each of the first group of output circuits and there is a different path length from the main clock line to each of the second group of output circuits.  Miyano simply teaches that there can be somewhat of a difference between unspecified output circuits.
Eisenstadt et al. teach in Fig. 22 and col. 25 ln. 60 to col. 26 ln. 3 an alternative style of clock tree with less buffers.   Eisenstadt et al. further teach that one could add extra routing or alternatively one could adjust the width of the lines to make the RC delay equal.  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the width instead of adding extra routing and reduce the amount of buffers.
Regarding claim 11, Miyano teaches,
The apparatus of claim 7, wherein the first group of output circuits (Nos. 64a DQ0 to DQ3) are arranged in a line along the first direction (from DQ3 to DQ0 in –X direction) and wherein the second 
Regarding claim 12, Miyano teaches,
The apparatus of claim 7, wherein the first group of output circuits (Nos. 64a DQ0 to DQ3) comprises a same number (4) of output circuits as the second group of output circuits (Nos. 64a DQ4 to DQ7).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Eisenstadt et al. and further in view of Ramaxel (Ramaxel RMR1841EC58E9F-1333, Ver. 2.0, December 2008).
Regarding claim 8, Miyano fails to teach,
wherein the first group of output circuits comprises at least one first data strobe output circuit arranged in a center region of the first group of output circuits, and wherein the second group of output circuits comprises at least one second data strobe output circuit arranged in a center region of the second group of output circuits.
Miyano teaches that the strobe i.e. DQS would exist but has omitted from the drawings.  See ¶ [0019].
Ramaxel teaches that DQS is edge aligned with DQ during read i.e output from memory.  Pg. 1.  Further Ramaxel teaches pinout has DQS and /DQS between DQ1 and DQ2 (pg. 3 pins 6 and 7 between pins 4 and 9) as well as between DQ4 and DQ5 (pins 125 and 126 between pins 123 and 128).  Accordingly it would have been obvious to one of ordinary skill in the art to include strobe output circuits in the middle of each group as this is a typical pinout as is taught by Ramaxel.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Eisenstadt et al. and further in view of Ooishi et al. (US 6,125,078 A).
Regarding claims 9 and 10, Miyano fails to teach coupling through resistive or capacitive elements (ignoring the inherent resistance and capacitance of the lines themselves).
Ooishi et al. teach as an alternative to the type of clock tree taught by Miyano (Fig. 5 No. 170 in Ooishi), one could use spine style clock tree (No. 176) with descending delay elements (Nos. 1762-1774 with the last one having no delay, see col. 15 ll. 4-12).  This is also similar to what is taught by Eisenstadt et al.  in Fig. 22 except it extends from one end instead of the middle.  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the spine style clock tree with descending delay elements as this is taught as an alternative to the type of clock tree taught by Miyano et al.
Ooishi et al. is silent as to what would constitute the delay elements.  However official notice is being taken that delay elements in clock trees are typically some combination of resistors and capacitors based on the Elmore Delay Model which approximates delay according to resistance and capacitance.  See also Eisenstadt et al. col. 16 ll. 47-49, teaching that length, resistance or timing can be matched.  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use either resistive elements or capacitive elements or both as the delay elements.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Ramaxel (Ramaxel RMR1841EC58E9F-1333, Ver. 2.0, December 2008).
Regarding claims 15 and 16, Miyano fails to teach,
The apparatus of claim 13, wherein the plurality of output circuits comprises:
a first upper data strobe output circuit;
a second upper data strobe output circuit;
a first lower data strobe output circuit; and
a second lower data strobe output circuit,

Miyano teaches that the strobe i.e. DQS would exist but has omitted from the drawings.  See ¶ [0019].
Ramaxel teaches that DQS is edge aligned with DQ during read i.e output from memory.  Pg. 1.  Further Ramaxel teaches pinout has DQS and /DQS between DQ1 and DQ2 (pg. 3 pins 6 and 7 between pins 4 and 9) as well as between DQ4 and DQ5 (pins 125 and 126 between pins 123 and 128).  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include first and second strobe output circuits in the middle of each group as this is a typical pinout as is taught by Ramaxel.
Response to Arguments
The claim objections of claims 13-20 have been withdrawn in light of the amendment.
The double patenting rejections have been maintained.
The rejections under 35 USC § 112(b) have been withdrawn, however new rejections have been made due to the amendment filed 18 May 2021.
Applicant's arguments filed 18 May 2021 with respect to the rejections under 35 USC §§ 102 and 103 have been fully considered but they are not persuasive.
As discussed trivial length differences are discussed and the claim language does not require more than a trivial difference.  Furthermore both Eisenstadt et al. and Ooishi et al. teach adjusting RC as an alternative to matching length.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/AJAY OJHA/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim language just requires different it doesn’t specify to what degree, thus somewhat different would meet the claim language.
        2 The claim language just requires different it doesn’t specify to what degree, thus somewhat different would meet the claim language.